Case 1:18-cv-00427-JJM-LDA Document 36-3 Filed 07/15/19 Page 1 of 3 PagelD #: 606

EXHIBIT C
Case 1:18-cv-00427-JJM-LDA Document 36-3

Filed 07/15/19 Page 2 of 3 PagelD #: 607

STATE OF RHODE ISLAND SUPERIOR COURT
WASHINGTON, SC
KATHERINE L, CAITO
VS. C.A. NO.: WC-2016- 00 GA
ONE LOT OF REAL ESTATE
REFERENCED AS PLAT: 3 LOT: 2419 .
OF WESTERLY TAX ASSESSOR _. > 2a
LOCATED AT 16 YOSEMITE VALLEY ° oO =
ROAD, WESTERLY, RHODE ISLAND mo
2B Yate
— .rt
oO 2m
_ Eos
ORDER APPOINTING TEMPORARY RECEIVER 523
~ Be
This cause came on to be heard before this Court, Justice Stern presiding, on ao i
February 10, 2016, upon the Plaintiff's Petition for Appointment of a Temporary Receiver
and, upon consideration thereof, it is hereby

ORDERED, ADJUDGED AND DECREED
1. William J, Delaney, of Providence, Rhode Island, be and hereby is appointed
Temporary Receiver (the "Receiver") of the Defendant.

2. That said Receiver shall forthwith file a bond in the sum of $10,000.00 with any
surety company authorized to do business in the State of Rhode Island as surety thereon,
conditioned that the Receiver will well and truly perform the duties of said office and duly
account for all monies and property which may come into the Receiver's hands and abide
by and perform all things which the Receiver will be directed to do by this Court.

3. That said Receiver is authorized to take possession and charge of the property

and assets of the Defendant, to collect the debts and property belonging to it and to
preserve the same until further Order of this Court.

4, That pursuant to and in compliance with Rhode Island Supreme Court Executive
Order No, 95-01, this Court finds the designation of the aforedescribed person for
appointment of Receiver herein is warranted and required because of the Receiver’s
specialized expertise and experience in operating businesses in Receivership and in

administering non-routine Receiverships which involve unusual or complex legal, financial
Case 1:18-cv-00427-JJM-LDA Document 36-3 Filed 07/15/19 Page 3 of 3 PagelD #: 608

or business issues.

5, That this Order is entered by virtue of and pursuant to this Court’s equity
powers.

6, That said Receiver is authorized until further Order of this Court, in the
Receiver's discretion and as said Receiver deems appropriate and advisable, to conduct the
business of sald Defendant, to borrow money from time to time, to purchase for cash or
upon credit, merchandise, materials and other property, to engage counsel, to engage
employees and assistants, clerical or otherwise, and to do and perform or cause to be done
and performed all other acts and things as are appropriate.

7, That the commencement, prosecution, or continuance of the prosecution, of any
action, suit, arbitration proceeding, hearing, or any foreclosure, reclamation or
repossession proceeding, whether judicial or non-judicial, or any other proceeding, in law
or in equity, or under any statute, or otherwise, against said Defendant or any of its
property, in any court, agency, tribunal, or elsewhere, or before any arbitrator, or
otherwise by any creditor, stockholder, corporation, partnership or any other person, or
the levy of any attachment, execution or other process upon or against any property of said
Defendant, or the taking or attempting to take into possession any property in the
possession of the Defendant or of which the Defendant has the right to possession, or the
cancellation at any time during the Recelvership proceeding herein of any insurance policy,
lease, or other contract with Defendant, by any of such parties as aforesaid, or the
termination of telephone, electric, gas or any other utility service to the Defendant, by any
public utility, without obtaining approval thereof from this Honorable Court, in which
connection said Receiver shall be entitled to prior notice and an opportunity to be heard,
are hereby restrained and enjoined until further Order of this Court.

8. That a Citation be issued to said Defendant, returnable to the Superior Court
sitting at West Warwick, Rhode Island on March, 2016, at 9:30 a.m, at which time and
place this cause is set down for Hearing on the prayer for the Appointment of a Permanent
Rec ve that the Clerk of this Court shall give Notice of the pendency of the Petition herein

By Poreeew ee this once in
on or befor psoryery 2016, and the Receiver shall give
further notice by mailing on or before EBBUALY 2016, a copy of said Order

Apnointing Temporary Receiver to each of Defendant's creditors whose address is known

or may So emanate Hacer known tp the Receiver,
ENTER: /s/ Stern, J APs Y ORDER: /s/ Mu Ayley o Ch VW

DATED: DATED: 40 (Aes

 

02 i Hy 0} 934 9L

4dD79 TIMYLS AINWH
Luna NOMadns tay
